Citation Nr: 0834655	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for emphysema.

3.  Entitlement to service connection for a cardiovascular 
disorder.

4.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for arthritis of the 
right shoulder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1970 
through January 1972, and a period of other than honorable 
service from April to October 1972.  The second period of 
service is barred from VA benefits.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

The issues of entitlement to service connection for PTSD, a 
cardiovascular disorder, diabetes, and depression are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran has a current pulmonary disability that initially 
manifested during active service.

2.  There is no competent medical evidence showing that the 
veteran's right shoulder degenerative joint disease initially 
manifested during service, or was caused by any incident of 
service.

3.  There is no competent medical evidence showing a causal 
connection between the veteran's tinnitus and his active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for emphysema are not 
met.  
38 U.S.C.A. §§  1103, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.300(a), 3.303(a) (2007).

2.  The criteria for service connection for arthritis of the 
right shoulder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).

3.  The criteria for service connection for tinnitus are not 
met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disabilities, including emphysema, right shoulder arthritis, 
and tinnitus.  For service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

Emphysema
The veteran contends that he was diagnosed with emphysema in 
1981. See hearing transcript at page 18.  In April 2003, a VA 
chest x-ray report shows an impression of COPD. The veteran's 
smoking history is noted in the report.  A January 2006 VA 
outpatient treatment record from the DC VA Medical Center 
includes pulmonary emphysema on the problem list.  A March 
2006 note shows a history of bullous emphysema with mild 
obstruction and "continued tobacco use."  There is no 
evidence of current treatment for emphysema, and the veteran 
confirmed in his hearing that he is not being treated for the 
disease.  See hearing transcript at page 18.  Nonetheless, 
there is the chest x-ray indicating a COPD diagnosis.  The 
question is whether the veteran's pulmonary disability can be 
causally connected with his active service.

The veteran's service medical records show no evidence of 
treatment for any pulmonary disability, shortness of breath, 
or similar symptoms.  The veteran himself testified that he 
was initially diagnosed with emphysema in 1981.  Id. at page 
18.  The Board notes that this is nine years following his 
January 1972 discharge from service.

The veteran, however, does not suggest that his emphysema 
initially manifested during his active service, but that it 
is due to his cigarette smoking, which began in service.  For 
claims received by VA after June 9, 1998, as is the case 
here, a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a). (The 
veteran filed his initial claim giving rise to this appeal in 
April 2003.)  The basis for a grant of service connection in 
this case for a pulmonary disability, including emphysema, 
simply cannot be the veteran's cigarette smoking during 
service.

A review of the entire claims folder fails to yield evidence 
that any current pulmonary disability, including emphysema or 
COPD, is causally connected to the veteran's active service.  
There is simply no basis upon which this claim may be 
granted.

Right Shoulder Arthritis
The veteran contends that he currently has right shoulder 
arthritis due to his in-service work in Korea.  He testified 
that he transported soldiers by pulling levers to drive a 
tank.  See hearing transcript at page 3.  He also reported 
that he initially sought treatment for his right shoulder in 
2003.  Id. at page 6.  A review of the record reveals that he 
was initially diagnosed with degenerative joint disease of 
the right shoulder in an April 2003 VA x-ray report.  The 
initial complaints of shoulder pain are shown in January 2003 
treatment records.  The Board notes that this is more than 
thirty years following his discharge from service.  And, it 
is relevant to note that the January 2003 report shows that 
the veteran had shoulder pain for the prior month since he 
"slipped."  A May 2003 treatment note suggests that he had 
shoulder pain for the past "few years."

In June 2003, the veteran had a physical with a private 
physician.  In that report, the physician noted that the 
veteran "started going to VA Medical Center after he fell in 
the bathroom and injured his right shoulder in October of 
last year."  

There is no other evidence of record with regard to the right 
shoulder.  The service medical records were reviewed in full, 
and there is no indication that the veteran exhibited any 
symptoms of a right shoulder disability during his active 
service.  In fact, the initial manifestations of a right 
shoulder disability appear to come more than thirty years 
later.  While the Board notes that a disability diagnosed 
after discharge may be service connected under 38 C.F.R. 
§ 3.303(d) when all the evidence establishes that the 
disability was incurred during service, in this case all of 
the evidence discussing the etiology of the veteran's right 
shoulder degenerative joint disease suggests that it is 
related to a slip and fall in late 2002.  The record is 
simply devoid of competent medical evidence establishing that 
the right shoulder disability was incurred during active 
service.  There is no basis upon which to grant this claim.

Tinnitus
The veteran contends that service connection is warranted for 
tinnitus, because he was exposed to loud noises for prolonged 
periods in service from gun fire, and that he had no ear 
protection.  See hearing transcript at page 10.  He drove 
tanks and used M60 machine guns during his tour of duty in 
Korea.  Id. at page 3.

Service connection for tinnitus is not warranted, because the 
preponderance of the evidence does not show that tinnitus was 
incurred in service. The veteran's service medical records 
are without notation of any symptoms of tinnitus, including 
ringing in the ears.  The first and only notation of tinnitus 
in the medical evidence is noted in a March 2006 VA treatment 
record.  This is notably more than thirty years following his 
discharge from service.  Evidence of such a prolonged period 
without apparent medical complaint weighs against the claim. 
Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Even assuming, arguendo, 
that the veteran was exposed to acoustic trauma in service, 
his claim fails because there is no competent nexus between 
any current tinnitus disability and service.  The record 
contains no competent medical opinion that provides a nexus 
between service and current tinnitus. 

While the veteran has suggested that his current pulmonary 
disability, right shoulder disability, and tinnitus are 
related to service, as a lay person, he has no competence to 
give a medical opinion on the etiology of a condition. 
Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims for 
emphysema, right shoulder arthritis, and tinnitus suggests 
that the preponderance of the evidence is against the 
veteran's claims, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is 
simply no basis upon which to grant the veteran's claims.



Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in May 2007 informing him of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), and satisfied the requirements of 
Dingess v. Nicholson, supra, e.g., as to potential downstream 
issues such as disability rating and effective date.  VA's 
duty to notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and post-service treatment 
records have been associated with the claims folder.   The 
veteran was afforded a Board hearing in April 2006, and the 
transcript is of record.  VA requested records from the 
Social Security Administration (SSA), but in June 2007 the 
SSA notified VA that there were no medical records available 
in the SSA file for production.  The veteran has not notified 
VA of any additional relevant evidence.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims. However, the evidence, which reveals that 
the veteran did not have the claimed disabilities during 
service and does not reflect competent evidence suggesting a 
possible nexus between service and the disorders at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim. See 38 
C.F.R. § 3.159(c)(4). As service and post-service medical 
records provide no basis to grant these claims, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran's claims for service connection for PTSD, a 
cardiovascular disorder, diabetes, and depression are not yet 
ready for appellate review.

PTSD and Depression
The veteran claims that he has current PTSD and depression 
stemming from his observation in service of people returning 
from Vietnam with missing limbs, as well as his observation 
of people shooting themselves and cutting off fingers in 
order to avoid going to Vietnam.  See hearing transcript at 
page 35, and May 2003 stressor statement.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

These claims are not yet ready for appellate review, because 
the record shows that the veteran has sought treatment for 
both PTSD and depression, but there is no clear indication in 
the medical evidence of what his current diagnoses actually 
are.  In January 2006, the veteran was scheduled for, but 
failed to report to an outpatient psychological consultation, 
and in January 2007 he received a positive PTSD screening 
interview, yet failed to report for follow-up treatment.  
Nonetheless, a June 2007 outpatient treatment record shows a 
provisional diagnosis of PTSD.  

Prior to this most recent treatment, he was treated for 
depression in January 2003.  In December 2003, a narrative 
report from the VA mental health clinic shows that he has 
been depressed since his separation from his wife in 1998.  

The record has essentially fluctuated as to the nature of any 
current mental disability, and the symptoms, including PTSD 
symptoms and depression symptoms, have been intermingled in 
both the medical evidence and during the veteran's April 2006 
hearing.  

The nature of the veteran's current diagnosis as it relates 
to his mental health must be determined.  As such, a VA 
mental disorders examination, to include PTSD, is necessary 
to decide this claim.  38 C.F.R. § 3.159(c)(4) (2007).  For 
the purposes of the PTSD examination, it may be assumed that 
the veteran's claimed stressors did, in fact, occur.  If the 
examiner establishes a PTSD diagnosis in accordance with 
38 C.F.R. § 4.125(a), the duty to assist will then arise 
under 
38 C.F.R. § 3.159(c)(2), such that efforts will be undertaken 
at the RO level to verify the claimed stressors.

Diabetes Mellitus
The veteran contends that his currently diagnosed diabetes 
mellitus was caused by his exposure to herbicides during his 
Korean tour of duty.  See hearing transcript at page 32.  
Certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange, 
including Type 2 (adult onset) diabetes.  See 38 C.F.R. § 
3.309(e).

The veteran's contention is that he was exposed to herbicides 
while on patrols in the DMZ. He testified that at an 
unspecified time and location he was exposed to spraying 
along the DMZ.  See hearing transcript at page 32. However, a 
review of the record reveals there has been no effort to 
establish whether the veteran's unit was in a location with 
herbicide usage.  

Also, a veteran who served in Vietnam enjoys the presumption 
of exposure to herbicide agents afforded in 38 U.S.C.A. § 
1116(f) (West 2002) and 
38 C.F.R. § 3.307(6)(iii) (2007). A review of the veteran's 
Record of Assignments reveals that in December 1970 he was 
"enroute to Vietnam."  The next entry is dated February 
1971, showing that he was in Korea.  It is unclear where his 
unit was between being enroute to Vietnam in December 1970, 
and in Korea in two months later.  Because records such as 
these, that would clearly show the whereabouts of the 
veteran's units during service, as well as whether he was in 
a location in which herbicides were noted as used, are in the 
control of a federal department or agency, and therefore, 
fall under the 38 C.F.R. § 3.159(c)(2) duty to assist.  This 
matter must be remanded so that these factual determinations 
can be investigated prior to a final determination in this 
matter.

Cardiovascular Disorder
The Board notes that a VA examination was ordered with regard 
to the veteran's claim for service connection for a 
cardiovascular disorder.  See May 2007 Board Remand.  The 
etiology of the veteran's disability was explicitly 
requested, including a determination as to whether it is an 
acquired disorder or congenital in nature.  Id.  The November 
2007 VA examination report is not in sufficient compliance 
with the Board's order.  

The VA examiner claims to have reviewed the claims folder.  
He, however, indicated in his report that the "veteran 
states that he complained of chest pain while he was in the 
service but he was told that there was nothing wrong with his 
heart. We have reviewed his service records and I cannot find 
any discussion of a heart murmur."  Seemingly based upon 
this, the examiner went on to opine that it is less likely 
than not that the veteran's cardiovascular disability is 
related to his service time.  The problem is that a review of 
the service medical records clearly shows April 1970 
treatment for chest pain; June 1970 notation of "heart 
sounds prominent R/O murmur;" August, September, and October 
1970 complaints of chest pain; and an October 1970 notation 
of "murmur?"  Thus, the VA opinion is wholly inadequate.  
It suggests that there is no evidence of a cardiovascular 
disorder in service, while there are actually several 
instances of treatment for a possible cardiovascular 
disability.  

If any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken. While the Board regrets the delay, 
another remand is required. See Stegall v. West, 11 Vet. App. 
268 (1998).  An addendum to the November 2007 report must be 
obtained, which addresses the etiology of the veteran's 
cardiovascular disorder based upon a complete review of the 
record, and which answer's the Board's question as to whether 
the disability is acquired or congenital in nature.

The Board notes that the November 2007 examiner also 
mentioned that the veteran's exposure to Agent Orange should 
be investigated as it relates to his arteriosclerotic heart 
disease and hypertension.  The VA examination addendum 
should, therefore, be obtained following the development of 
the question as to whether the veteran was exposed to 
herbicides in service, described in the diabetes mellitus 
section, above.

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of the veteran's 
service personnel records, including (a) 
any record of his herbicide exposure in 
service, particularly in Korea, and (b) 
any record of his unit's location between 
the December 1970 "enroute to Vietnam" 
status and the February 1971 entry into 
Korea.

2. Afford the veteran a VA mental 
disorders examination, to include a 
determination of his appropriate 
diagnoses, including whether he currently 
has a depressive disorder and whether he 
has a PTSD diagnosis in accordance with 38 
C.F.R. § 4.125(a).  Once the diagnoses are 
rendered, the examiner should provide an 
opinion regarding the etiology of the 
veteran's disability(ies) by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
disability was caused by disease or injury 
during service?  If PTSD is diagnosed, the 
examiner should determine whether there is 
a link between current symptoms and an in-
service stressor.  For the purposes of the 
opinion only, the VA examiner may assume 
that the claimed in-service stressors are 
credible.

3.  Obtain an addendum to the November 
2007 VA cardiovascular examination.  The 
examiner should address the etiology of 
the veteran's currently diagnosed 
cardiovascular disabilities by responding 
to the following:

	(a) Offer an opinion as to whether the 
veteran's cardiovascular disability is an 
acquired disability, or a congenital or 
developmental defect, as set forth in 
38 C.F.R. § 3.9

	(b) If the veteran has an acquired 
cardiovascular disability, offer an 
opinion as to whether the disability pre-
existed active service, including reasons 
for that opinion and citation to the 
evidence.

	(c) If the acquired cardiovascular 
disability did pre-exist service, offer an 
opinion as to whether there was an 
increase in the severity of the disability 
in service, and whether such an increase 
was due to the natural progress of the 
disease.

	(d) If the acquired cardiovascular 
disability did not preexist service, then 
offer an opinion as to whether the 
disability is causally related to any 
injury or disease during active duty 
service, limited to the period of March 
1970 through January 1972.  See summary of 
in-service incurrences of chest pain in 
the body of this remand.

It is imperative that the examiner furnish 
a detailed rationale for the opinion(s) 
offered, and answer each of the questions 
asked.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


